¶80
C. Johnson, J.
(dissenting) — The majority erroneously upholds a six month suspension recommendation, failing to properly analyze the misconduct in the context of the rules violated, former RPC 1.8(a) (1993 & 2000) and former RPC 1.7(b) (1995). The majority correctly concludes that former RPC 1.8(a) was violated here, where the attorney engaged in prohibited financial transactions with a client. The majority fails to recognize that no facts, other than those supporting the former RPC 1.8(a) violation, exist which independently support a violation of former RPC 1.7(b). Also, by summarily adopting the disciplinary board’s decision, the majority fails to meaningfully analyze the aggravating and mitigating factors. While suspension is appropriate in this case, the period of suspension should be reduced to 60 days.
¶81 In a situation like the one presented here, where the conduct implicates more than one rule, we should recognize *596this as a factor in weighing the severity of the misconduct. Here, as implicitly recognized by the majority, no evidence exists independently supporting a violation of former RPC 1.7(b). Perhaps we should conclude that one course of conduct can, and perhaps does in certain situations, implicate more than one rule. Where that occurs, however, the misconduct should be viewed in light of the singular course of conduct and weighed as a factor in determining the seriousness of the misconduct. Although the majority correctly determines that the appropriate sanction in this case is suspension, the multiple rule violations should not be a factor in determining the length of suspension.
¶82 The error committed by the board, and summarily adopted by the majority, is beginning the sanction determination at the wrong place. The board reviewed the hearing examiner’s recommendation of a one year suspension and used this as a starting point. The one year suspension was then reduced by the board based on a finding of no specific loss to the client and striking three aggravating factors. As the majority recognizes, but fails to properly analyze, the presumptive period of suspension starts at six months. From there the aggravating and mitigating factors should be analyzed to determine whether the period of suspension should be increased or decreased.
¶83 The majority correctly concludes that the aggravating factor of refusal to acknowledge the wrongful nature of the conduct is not supported by the facts of this case. The board, in concluding that six months was the appropriate sanction, found the aggravating factors did not outweigh the mitigating factors. With one less aggravator, and beginning at the presumptive sanction of six months, we are left with a conclusion that the mitigating factors do outweigh the aggravating factors. In this situation, the period of suspension should be reduced from the presumptive sanction.
¶84 This case is similar to that of In re Disciplinary Proceedings Against Johnson, 118 Wn.2d 693, 826 P.2d 186 (1992), where we imposed a 60 day suspension where the *597lawyer engaged in inappropriate financial dealings with a client; Johnson borrowed money from a client when he was in a difficult financial situation. In Johnson, we began our analysis at the presumptive sanction of six months and, after consideration of aggravating and mitigating factors comparable to Holcomb’s case, found a reduction in the sentence was appropriate. Johnson, 118 Wn.2d at 705. Holcomb should receive a proportional sanction where ethical violations are based on similar factual scenarios.
¶85 In light of our cases, and because fewer aggravators exist than found by the Board, the appropriate sanction should be reduced to a 60 day suspension.
Sanders, Chambers, and J.M. Johnson, JJ., concur with C. Johnson, J.
Reconsideration denied March 14, 2008.